    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 1 of 21 PageID #: 63



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOTUHERN DISTRICT OF WEST VIRGINIA

                                      BECKLEY DIVISION


____________________________________
                                    )
CATHY L. HAGER,                     )                 CIVIL ACTION NO: 5:19-CV-00484
                                    )
on behalf of herself and all        )
others similarly situated,          )
                                    )
        Plaintiff,                  )
                                    )
        v.                          )
                                    )
OMNICARE, INC.                      )
                                    )
                                    )
        Defendant.                  )
____________________________________)


 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION TO
                  DISMISS PLAINTIFF’S COMPLAINT


   I.      INTRODUCTION
        Defendant Omnicare, Inc. (“Omnicare” or “Defendant”) owns, controls, and operates at

least two wholly-owned subsidiaries in the State of West Virginia. Despite this undisputable

fact, Omnicare curiously alleges that it “maintains no offices in West Virginia, and has no

employees in West Virginia.” (Dkt,. 10 at 5). Indeed, as Plaintiff explains below, not only does

Omnicare own 100% of its West Virginia subsidiaries, but it also prepares and controls their

budgets, negotiates and controls their contractual affairs, submits their corporate filings to the

West Virginia Secretary of State, and otherwise exercises complete control over these West

Virginia entities in nearly all respects. Moreover, the work done by these subsidiaries is in fact

the core, central work that Omnicare performs.

                                                  1
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 2 of 21 PageID #: 64



       Further, Omnicare, Inc. specifically (in addition to its subsidiaries) is registered to do

business in the State of West Virginia. Within these publicly available documents (maintained

by West Virginia’s Secretary of State), Mr. Thomas S. Moffatt, Omnicare’s Vice President and

Secretary is listed as a Director and Secretary of Omnicare, Inc. See Ex. A at 5, Omnicare, Inc.

Documents Filed With West Virginia, Office of the Secretary of State (“Omnicare, Inc. WV

Filings”) (certified September 3, 2019). Notably, here, Omnicare submitted an affidavit from

Mr. Moffat in support of its motion to dismiss. Mr. Moffatt’s affidavit is far more significant

for what it does not allege, rather than what it claims. Although he claims that Omnicare

does not have offices or employees1 in West Virginia (See Dkt. 9-1 at ¶2-3), he does not deny

that Omnicare does business in West Virginia – as he of course cannot for all of the reasons fully

explained below. In fact, Mr. Moffatt, acting as an agent of Omnicare, Inc., personally filed the

2019 Annual Report with the West Virginia Secretary of State for one of Omnicare’s West

Virginia subsidiary pharmacies. See Ex. B at 7, Compass Health Services, LLC Documents

Filed With West Virginia, Office of the Secretary of State (“Compass Health WV Filings”)

(certified September 3, 2019). All of Plaintiff’s claims in this lawsuit are tied directly to

Omnicare’s actions and practices in West Virginia.




1
        As explained fully below, the constitutional reasonableness of exercising specific
jurisdiction under a state’s long-arm statute depends on the foreseeability “that the defendant’s
conduct and connection with the forum state are such that he should reasonably anticipate being
haled into court there.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474, 105 S. Ct. 2174,
2183, 85 L. Ed. 2d 528 (1985) (citation omitted). A company who does lots of business in a
state, and relies on workers to meet its business demands, can be reasonably expected to be
called into court to answer complaints of labor violations in that forum. Omnicare’s argument,
that it should not have to answer the complaints of its workers because it allegedly does not
employ them or anyone else in West Virginia, is absurd on its face where the allegations at
issue challenge that very notion.
                                                  2
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 3 of 21 PageID #: 65



       Omnicare has continuous and substantial business operations and interests in West

Virginia – far more than the minimum contacts necessary to establish specific jurisdiction under

West Virginia’s long-arm statute. See, e.g., Nezan v. Aries Techs., Inc., 226 W. Va. 631, 640,

704 S.E.2d 631, 640 (2010) (minimum contacts established where it has been found that a

defendant “purposefully avails [itself] of the privilege of conducting activities in the forum

state.” ). This is especially true when applying West Virginia law that unmistakably indicates

that personal jurisdiction is established over Omnicare, Inc. based on its evident control over and

interest in its West Virginia subsidiaries. See Bowers v. Wurzburg, 501 S.E.2d 479, 490 (W. Va.

1998). Indeed, judges in this District have not hesitated to apply these principles to exercise

personal jurisdiction over non-resident parent companies based on their relationships with their

subsidiary entities in West Virginia. See, e.g., Adkins v. CSX Transportation, Inc., No. CV 3:18-

0321, 2019 WL 3432537, at *2–3 (S.D.W. Va. July 30, 2019) (exercising personal jurisdiction

over a non-resident corporate defendant based on the activities of its subsidiaries and the

corporation’s relationship with its local subsidiaries); Toney v. Family Dollar Stores, Inc., 273 F.

Supp. 2d 757, 762 (S.D.W. Va. 2003) (“Where the parent exercises substantial, if not complete,

hegemony over the subsidiary's operations and the subsidiary is a separate entity in name only,

the parent corporation plainly has made a choice to avail itself of the benefits of the forum.”). In

fact, declining to exercise jurisdiction would be contrary to the vast statutory reach of West

Virginia’s long-arm statute. See, e.g., Aries Techs., Inc., 226 W. Va. at 642 (recognizing the

breadth of West Virginia’s long arm statute).

       Additionally, here, Omnicare, Inc. does not actually dispute that it has “‘purposely

availed’ itself of the privilege of conducting activities in the State” for personal jurisdiction

purposes. ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th Cir. 2002)



                                                   3
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 4 of 21 PageID #: 66



(internal bracket omitted). As Plaintiff will explain, Omnicare attempts to create the mere

illusion of lack of contact with the state, but it ultimately concedes this very point in apparent

recognition of the well-established principle that jurisdiction under a state’s long-arm statute

“may not be avoided merely because the defendant did not physically enter the forum State.”

Burger King Corp. v. Rudzewicz, 471 U.S. at 476. Ultimately, Omnicare’s sole argument with

respect to specific jurisdiction is that Plaintiff’s claims allegedly do not have a sufficient nexus to

West Virginia. See Dkt. 10 at 5. This is plainly untrue. Here, personal jurisdiction is easily

established, notwithstanding Omnicare’s declaration from Mr. Moffatt denying that it has offices

or employees in West Virginia (a statement that can only reasonably be understood as part of a

thinly veiled corporate shell game).

          Finally, venue is proper for reasons overlapping with those that establish personal

jurisdiction over Defendant. Plaintiff has alleged that a substantial part of the events at issue

occurred in the Southern District of West Virginia, a jurisdiction where the Defendant does

extensive business and relies upon the work of delivery drivers such as Plaintiff. See Complaint

at ¶¶ 2, 4 8, 20, 32. Accordingly, Omnicare’s Motion to Dismiss Plaintiff’s Complaint should

be denied in its entirety.

    II.      FACTS

          For purposes of Omnicare’s motion, all facts must be reviewed in the light most

favorable to Plaintiff, and Plaintiff’s allegations must be taken as true. Bashaw v. Belz Hotel

Mgmt. Co., 872 F. Supp. 323, 324 (S.D.W. Va. 1995), quoting Combs v. Bakker, 886 F.2d 673,

676 (4th Cir. 1989). Omnicare is “a Cincinnati-based pharmaceutical services company

specializing in the sale, delivery, and distribution of medicine, medical devices (herein jointly

referred to as ‘pharmaceutical products’), and pharmaceutical services throughout the United



                                                   4
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 5 of 21 PageID #: 67



States.” Complaint at ¶ 10. In fact, Omnicare conducts business “in at least forty-seven (47)

states in the United States, including West Virginia.” Complaint at ¶ 4.

        Although Omnicare claims that it “maintains no offices in West Virginia, and has no

employees in West Virginia” (Dkt. 10 at 5), in fact, it owns 100 percent of two West Virginia

entities that are completely controlled by Omnicare, Inc. The facts supporting this assertion are

as follows:

Omnicare’s Ownership and Control Over Its West Virginia Subsidiaries

       Home Care Pharmacy, LLC, d/b/a Omnicare of Nitro, (hereinafter “Omnicare of Nitro”)
        and Compass Health Services, LLC, d/b/a Omnicare of Morgantown, (hereinafter
        “Omnicare of Morgantown”) are wholly-owned corporate subsidiaries of Omnicare, Inc.
        doing business in West Virginia. See Borman Dep. Excerpts at 8, 25-26 (dated August
        9, 2017)2, attached hereto as Ex. C; Ex N to Shuford Decl. (Ex. D3) at ¶ 13 (an Omnicare
        SEC filing reflecting that it owns 100% of these West Virginia entities).

       Omnicare has recently acted as a single entity for purposes of defending similar legal
        claims in the Southern District of West Virginia. Indeed, in Young v. Act Fast Delivery
        of W. Virginia, Inc., Case No. 5:16-CV-09788, Omnicare, Inc. answered the complaint
        collectively with its West Virginia subsidiaries as “Omnicare Defendants”). See Dkt. 17.
        Further, in Young, Defendant and its West Virginia subsidiaries collectively explained
        that “Omnicare contracts with long-term care facilities to provide them with patient
        pharmaceuticals-including narcotics-out of its two West Virginia-based pharmacies
        located in Morgantown and Nitro.” See Young v. Act Fast Delivery of W. Virginia,
        Inc., Case No. 5:16-CV-09788, Dkt. 209 at 1-2 (emphasis added) (The Omnicare
        Defendants’ Brief in Support of Their Motion for Summary Judgment).

       Chris Lockard, who identified himself as the General Manager of Omnicare of
        Morgantown (in an August 11, 2017 deposition) explained that his pay checks were
        historically issued by Omnicare, Inc., and more recently by CVS, Omnicare Inc.’s parent
        company. See Lockard Dep. at 9-10 (dated August 11, 2017) attached hereto as Ex. E.
        Mr. Lockard reports directly to an Omnicare, Inc. corporate executive. Id. at 63.

       Mr. Lockard was previously designated by Omnicare to explain the relationship between
        it and its West Virginia subsidiaries. Id. at 60. As Mr. Lockard explained, Omnicare,


2
       Mr. Borman was designated by Omnicare as the corporate representative of Omnicare of
Morgantown, Omnicare of Nitro, and Omnicare, Inc. for purposes of this deposition. Id. at 22.
3
       Because of the large size of Exhibit D, it has been broken into multiple parts and filed as
Ex. D(1) and Ex. D(2).
                                                5
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 6 of 21 PageID #: 68



       Inc. directs all of the activities of Omnicare of Nitro and Omnicare of Morgantown. Id.
       at 63. Indeed, Omnicare, Inc. operates all of its West Virginia pharmacies. Id. at 61-62.

      Omnicare, Inc. establishes annual budgets for its subsidiaries – Mr. Lockard has nothing
       to do with preparing these annual budgets. Id. at 72. In fact, in August 2017, Mr.
       Lockard testified that the budgets he has received from Omnicare, Inc. “ha[ve] gone
       down every year since [he’s] been doing this.” Id. at 80.

      At his deposition, Mr. Lockard agreed that “Omnicare, Inc., is putting pressure [on], and
       lowering the allocated amount that” is used for West Virginia delivery services in the
       budget created by Omnicare, Inc. Id. at 80. Moreover, Mr. Lockard explained that, not
       only does Omnicare, Inc. control the West Virginia pharmacies’ annual budgets, but the
       routes performed by delivery drivers in West Virginia “are monitored daily, and that’s a
       Corporate monitoring process.” Id. at 83.

      Jonathan Borman was Omnicare Inc.’s Vice President of Strategic Sourcing and Real
       Estate until June 2016. Borman Dep. (Ex. C) at 6-7. In this role, he controlled an $800
       million purchasing budget for Omnicare, Inc., spent throughout its 200 locations
       nationwide, including Omnicare’s pharmacies located in Nitro and Morgantown, West
       Virginia. Id. at 7-8. His purchasing responsibilities included delivery services for
       Omnicare in Nitro and Morgantown, West Virginia. Id. at 8.

      At least during Mr. Borman’s tenure, Omnicare Inc. was centrally involved in the
       purchasing responsibilities for delivery services at its locations in Nitro and Morgantown
       (and in negotiating the related courier agreements). Id. at 7-8, 26-27. As Mr. Borman
       explained, while Omnicare Inc.’s physical requests for proposals (RFPs) for delivery
       subcontracting services were initiated and controlled by Omnicare, Inc., the contracts
       were technically in the names of and signed by Omnicare’s subsidiaries. Id. at 11-12.
       However, Mr. Borman explained that he, as an executive of Omnicare, Inc., had “rights
       to govern all other entities from a purchasing responsibility standpoint” despite the fact
       that the delivery contracts technically had subsidiaries’ names on them. Id. at 12.
       (emphasis added). Further, while he would work with the local subsidiaries to select a
       delivery contractor, he “had the responsibility of developing the contract which included
       the pricing, and responsibility of getting the contract executed by the appropriate
       powers.” Id. at 13-14.

      Omnicare Inc.’s goal in negotiating these agreements is to keep these delivery contract
       costs “as low as possible” “[b]ecause that would increase the profits of Omnicare, Inc.”
       Id. at 15.

Omnicare’s Corporate Filings with the State of West Virginia

      In 2018 and 2019, as well as years prior, Omnicare, Inc. filed Annual Reports with the
       Secretary of State of West Virginia, in order to do business in this State. See Ex. A, at 5-
       9. In fact, Omnicare’s Vice President and Secretary, Thomas S. Moffatt, does not dispute
       the fact that Omnicare conducts business in the State of West Virginia. See generally,

                                                6
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 7 of 21 PageID #: 69



        Dkt. 9-1 (hereinafter “Decl. of Moffatt”). Nor could he, because Mr. Moffatt’s name can
        be found on numerous corporate filings submitted to the State of West Virginia as a
        required by entities engaging in business in the State. See Ex. A, at 5-9.

       Indeed, on Omnicare’s Inc.’s corporate filings to engage in business in West Virginia,
        Mr. Moffatt is listed as Omnicare Inc.’s Director and Secretary. Id. at 7.

       Further, a review of the 2019 Annual Report submitted by Omnicare of Morgantown
        reveals that Mr. Moffatt is in fact the individual who submitted the report to the State of
        West Virginia. See Ex. B at 7. Indeed, Mr. Moffatt expressly “certify[ied] that [he is] a
        member or manager or individual holding a power-of-attorney and [was] duly authorized
        to file” Omnicare of Morgantown’s 2019 Annual Report “as required by West Virginia
        Code §31B-2-211.” Id. Therein, Mr. Moffatt expressly indicates that his capacity is that
        of a member of Omnicare of Morgantown. Id.

       According to corporate filings with the West Virginia Secretary of State, Omnicare of
        Nitro and Omnicare of Morgantown both share a designated office that is the same as
        Omnicare Inc.’s headquarters, at 900 Omnicare Center, 201 East Fourth Street,
        Cincinnati, OH 45202 (“900 Omnicare Center”). See Ex. F at 13, Home Care Pharmacy,
        Inc. Corporate Filings with West Virginia, Secretary of State’s Office (certified
        September 3, 2019); Ex. B at 6; See also Ex. D, Shuford Declaration at ¶ 8, Ex. G to
        Shuford Declaration.

       Omnicare, Inc.’s headquarters, 900 Omnicare Center, is not just the designated office
        address of its West Virginia subsidiaries, but it is also the address of the “member”
        organizations designated in the West Virginia corporate filings of Omnicare of Nitro and
        Omnicare of Morgantown. For example, Omnicare of Nitro’s designated member,
        according to the public records available on the Secretary of State’s online corporate
        database service, is an entity named “Neighborcare Pharmacy Services, Inc.” – an entity
        that is also located at 900 Omnicare Center in Cincinnati.4 See Ex. F at 13.

Further Evidence of Omnicare’s Purposeful Contact with this Forum and Plaintiff

       In order to apply for a job with Omnicare in West Virginia, applicants can visit
        Omnicare’s corporate website. See Shuford Decl. (Ex. D) at ¶¶ 3-6. Omnicare’s website
        provides a link titled “Click here to see our current opening.” Shuford Decl. at ¶ 4.
        Clicking on the link redirects applicants to a job portal hosted by Omnicare’s parent

4
        Further, Neighborcare Pharmacy Services, Inc, a “member” of Omnicare of Nitro, lists
none other than declarant Thomas Moffat as a “Director” and “President” of Neighborcare
Pharmacy Services, Inc. See Decl. of Shuford at ¶ 12, Ex. L to Shuford Declaration. In other
words, Omnicare of Nitro is controlled by an entity that shares a location with Omnicare,
Inc.’s corporate headquarters, Neighborcare Pharmacy Services, Inc., and that same entity
is controlled by Omnicare Inc.’s Vice President and Secretary, Thomas S. Moffat. See also
Decl. of Moffatt at ¶ 1.

                                                 7
Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 8 of 21 PageID #: 70



    company, CVS. Id. Therein, applicants can search for jobs by location, including in
    West Virginia. Id. at ¶ 3-5.

   As of September 3, 2019, Omnicare was advertising to hire a “Registered Nurse
    Consultant – Long Term Care – West Virginia.”. See Shuford Decl. at ¶3-6. The job
    description provides that “[d]irectly, and through our subsidiaries, Omnicare provides a
    broad array of pharmacy-related services to long term care and to other customers in the
    health care environment.” See Ex. D to Shuford Decl. Omnicare maintains nearly
    identical job postings in other jurisdictions, near and far, such as in Charleston, South
    Carolina and De Moines, Iowa. Shuford Decl. at ¶ 7.

   Omnicare, Inc.’s executives and agents negotiate courier agreements that include details
    about the services to be provided by delivery drivers to Omnicare’s customers in West
    Virginia. Borman Dep. (Ex. C) at 27-29.

   Indeed, as Mr. Lockard explained, not only does Omnicare, Inc. negotiate courier
    agreements and dictate their terms, but the routes performed by delivery drivers in West
    Virginia “are monitored daily, and that’s a Corporate monitoring process.” Lockard Dep.
    (Ex. E) at 83.

   Further, when Omnicare submits a Request for Proposal (“RFP”) to a delivery courier,
    Omnicare includes specifications regarding the routes and mileage in the RFP. See
    Lockard Dep. (Ex. E) at 126. In addition to crafting the West Virginia RFPs, Omnicare,
    Inc. ultimately determines whether or not to renew its courier contracts in West Virginia.
    See Ennis Dep. at 105 (dated August 3, 2017), attached hereto as Ex. G.

   Omnicare, Inc. requires its local subsidiaries to comply with corporate security policies at
    the Omnicare facilities where delivery drivers work. Borman Dep. (Ex. C) at 20.
    (“[E]ven though the [Omnicare] buildings were leased, Omnicare put [its] own security
    systems which included key access, camera, et. cetera.”). Specifically, Omnicare of Nitro
    and Omnicare of Morgantown had delivery driver waiting areas, “so the drivers would
    have a swipe card to be able to gain access to the driver waiting area only”. Id.

   Omnicare, Inc. and its agents are also intimately involved in preparing and submitting
    bids to obtain business in the State of West Virginia. For example, attached as Exhibit P
    to Decl. of Shuford is an Omnicare of Nitro bid submitted to the West Virginia
    Department of Administration (dated August 15, 2013). The three-page executive
    summary of this Omnicare Nitro bid is signed by Matthew Lerner, Contracts Manager,
    Government Accounts, Omnicare, Inc. See Id. at 6.

   In addition to Omnicare of Nitro, Omnicare also utilizes its Morgantown subsidiary to
    seek business in West Virginia. See Omnicare Bid Documents submitted April 3, 2017,
    attached Ex. O to Decl. of Shuford. These bid documents underscore Omnicare Inc.’s
    control over Omnicare of Morgantown; indeed, Omnicare, Inc.’s corporate logo marks



                                             8
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 9 of 21 PageID #: 71



       nearly every page and the bid provides that “Omnicare, Inc. has provided service in
       West Virginia for years.” Ex. O to Shuford Decl. at 4. (emphasis added)5
       In sum, not only does Omnicare own 100% of its West Virginia subsidiaries, but it also

prepares and controls their budgets, negotiates and controls their contractual affairs, submits their

corporate filings to the West Virginia Secretary of State, and otherwise exercises control over

these West Virginia entities in nearly all respects.

Plaintiff’s Work as a Delivery Driver for Omnicare In West Virginia

       Delivery drivers, such as Plaintiff, “deliver pharmaceutical products from Defendant’s

warehouse and pharmacy facilities to Defendant’s customers.” Complaint at ¶ 16. This delivery

work is “a critical and integral part of Defendant’s nationwide business, and its delivery business

is therefore closely controlled and monitored by Defendant.” Complaint at ¶ 24. Indeed, high-

level executives of Omnicare are intimately involved in executing the agreements “with regional

service companies for the purpose of establishing controls over the services performed by

Plaintiffs for Defendant.” Complaint at ¶ 15; See also, Borman Dep. at 11-15 (Ex. C). Under

this nationwide misclassification scheme orchestrated by Defendant, “[f]rom approximately

October 2018 to May 17, 2019, Plaintiff Hager delivered pharmaceutical products on behalf of

and at the direction of Defendant in West Virginia.” Complaint at ¶ 2.


5
        In attempting to acquire business from the State of West Virginia, Omnicare of
Morgantown has warranted that “[b]ecause of Omnicare [of Morgantown’s] presence within
Omnicare, Inc., the resources, information and ability to draw on nationwide pharmacy resources
uniquely qualifies [it] to continue working with [West Virginia] to provide the best quality of
care to meet the patients’ needs.” Ex. O to Decl. of Shuford at 6. While these detailed bid
documents were purportedly submitted by Omnicare of Morgantown, the underlying documents
were repeatedly signed by Joshua Schiller, Senior Legal Counsel. Id. at 33, 35, 38, 40, 42, 44,
45, 47-49-50. According to Attorney Schiller’s Linkedin profile, he is presently Associate
General Counsel at Omnicare, Inc. and has been since March of 2011. Available at
https://www.linkedin.com/in/joshua-schiller-4457157. In fact, the State of West Virginia
“Purchasing Affidavit” was notarized by Attorney Schiller in Hamilton County, Ohio. Ex. O to
Decl. of Shuford at 50. Cincinnati, Ohio, the location of Omnicare’s headquarters, is located in
Hamilton County.

                                                  9
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 10 of 21 PageID #: 72



       Plaintiff is a resident of Seth, Boone County, in the Southern District of West Virginia.

Id. Plaintiff has alleged that under the economic realities of the relationship with Defendant,

drivers delivering pharmaceutical products for Omnicare “are actually employees of Defendant.”

Complaint at ¶ 17. In fact, this Court has already determined that at least some of Omnicare’s

delivery drivers are its employees under the economic realities of the relationship. See

Young v. Act Fast Delivery of W. Virginia, Inc., Case No. 5:16-CV-09788, 2018 WL 279996,

(S.D.W. Va. Jan. 3, 2018); Complaint at ¶ 13. In contradiction with this Court’s finding in

January 2018 that Omnicare is a statutory employer under the Fair Labor Standards Act

(“FLSA”) of the West Virginia drivers in that case, Omnicare’s Vice President and Secretary

claims that “[b]etween October 2018 and May 2019, Omnicare, Inc. did not have—and does not

currently have—any employees in West Virginia.” Decl. of Moffat at ¶ 3 (Dkt. 9-1).

       Nonetheless, Omnicare and its wholly-owned corporate subsidiaries actively seek and do

business in West Virginia. In order to meet its business promises such as those Omnicare makes

to the State of West Virginia, Omnicare subcontracts with regional delivery companies who

contract with delivery drivers such as Plaintiff “to provide delivery services to Defendant’s

customers, consistent with Defendant’s contractual obligations to its customers.” Complaint at ¶

12. Indeed, in bid documents submitted to West Virginia’s Department of Administration,

Omnicare of Morgantown explains that it “provides same-day delivery through certified and

bonded carriers familiar with the delivery needs of our customers.” Ex. O to Decl. of Shuford at

4.6 These contracts “expressly govern critical terms and conditions of delivery work (such as




6
       As Plaintiff has alleged, these carriers (or “regional service companies”) “are used as
intermediaries, but Defendant controls and supervises the delivery process.” Complaint at ¶ 18.

                                                10
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 11 of 21 PageID #: 73



hiring and firing standards and the manner in which delivery work for Defendant must be

performed).” Complaint at ¶ 14.

   III.       LEGAL STANDARD

          Although Plaintiff bears the burden of establishing jurisdiction, such burden is light at

this early stage of the proceedings, and Plaintiff need only make a prima facie showing that

personal jurisdiction is appropriate. See Miller v. SMS Schloemann-Siemag, Inc., 203 F. Supp.

2d 633, 638 (S.D.W.Va. 2002); Bashaw v. Belz Hotel Mgt. Co., 872 F. Supp. 323, 324

(S.D.W.Va. 1995). Further, “the Court must ‘construe all relevant pleading allegations in the

light most favorable to the plaintiff, assume credibility, and draw the most favorable inferences

for the existence of jurisdiction.’” Bashaw v. Belz Hotel Mgmt. Co., 872 F. Supp. 323, 324

(S.D.W. Va. 1995), quoting Combs v. Bakker, 886 F.2d 673, 676 (4th Cir. 1989).

   A. Personal Jurisdiction Under West Virginia’s Long-Arm Statute

          Pursuant to “Federal Rule of Civil Procedure 4(k)(1)(A)…a federal court may exercise

personal jurisdiction over a defendant in the manner provided by state law.” Vass v. Volvo

Trucks N. Am., Inc., 304 F. Supp. 2d 851, 853 (S.D.W. Va. 2004). As the Fourth Circuit has

explained, West Virginia’s long-arm jurisdictional statute “is coextensive with the full reach of

due process.” In re Celotex Corp., 124 F.3d 619, 627 (4th Cir. 1997). As such, the inquiry into

whether a court may exercise jurisdiction over a non-resident under West Virginia’s long-arm

statute “necessarily merges with the Constitutional inquiry” and thus “centers on whether

exercising personal jurisdiction over [a defendant] is consistent with the Due Process Clause.”

Id. at 628.

          It is well-established that jurisdiction is proper under the State’s long-arm statute where a

defendant has “minimum contacts with the state of the forum that the maintenance of an action in



                                                   11
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 12 of 21 PageID #: 74



the forum does not offend traditional notions of fair play and substantial justice.” Easterling v.

Am. Optical Corp., 207 W. Va. 123, 130, 529 S.E.2d 588, 595 (2000) (citations omitted).

Ultimately, “the foreseeability that is critical to due process analysis ... is that the defendant's

conduct and connection with the forum State are such that he should reasonably anticipate being

haled into court there.” Id. (citations omitted).

    III.        ARGUMENT

    A. Personal Jurisdiction Is Easily Established in View of Omnicare’s Overwhelming
       Control Over Its West Virginia Subsidiaries

           Personal jurisdiction over the Defendant is easily established here under West Virginia

law recognizing the appropriateness of exercising jurisdiction over a non-resident corporation

that exerts significant control over subsidiary entities in West Virginia. As the Supreme Court of

Appeals has explained, “Justice may require that courts look beyond the bare legal relationship

of the parties to prevent the corporate form from being used to perpetrate injustice, defeat public

convenience or justify wrong.” State ex rel. Bell Atl.-W. Virginia, Inc. v. Ranson, 201 W. Va.

402, 416, 497 S.E.2d 755, 769 (1997) (citation and internal quotation marks omitted). Here, like

in State ex rel. Bell Atl.-W. Virginia, Inc.:

           [b]ased upon the facts presented and looking beyond the petitioners' ‘formal separate
           corporate structure,’… to the extent they have been presented, it is difficult to discern
           where [Omnicare, Inc.’s] activities stop and [its West Virginia subsidiaries] begin.
           Construing plaintiffs' allegations in the light most favorable to them, plaintiffs have made
           a prima facie showing that [Omnicare] is transacting business in this State
           under W.Va.Code, 56–3–33(a)(1)

Id. at 416–17. Courts consider the following eleven factors in this jurisdictional analysis:

           1. Whether the parent corporation owns all or most of the capital stock of the subsidiary;
           2. Whether the parent and subsidiary corporations have common directors and officers;
           3. Whether the parent corporation finances the subsidiary;
           4. Whether the parent corporation subscribes to all the capital stock of the subsidiary or
              otherwise causes its incorporation;
           5. Whether the subsidiary has grossly inadequate capital;


                                                    12
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 13 of 21 PageID #: 75



       6. Whether the parent corporation pays the salaries and other expenses or losses of the
           subsidiary;
       7. Whether the subsidiary has substantially no business except with the parent
           corporation or no assets except those conveyed to it by the parent corporation;
       8. Whether in the papers of the parent corporation or in the statement of its officers, the
           subsidiary is described as a department or division of the parent corporation, or its
           business or financial responsibility is referred to as the parent corporation’s own;
       9. Whether the parent corporation uses the property of the subsidiary as its own;
       10. Whether the directors or executives of the subsidiary do not act independently in the
           interest of the subsidiary but take their orders from the parent corporation in the
           latter’s interest; and
       11. Whether the formal legal requirements of the subsidiary are not observed.

See Adkins v. CSX Transportation, Inc., No. CV 3:18-0321, 2019 WL 3432537, at *2 (S.D.W.

Va. July 30, 2019) (where Judge Chambers recently exercised jurisdiction over CSX

Transportation, Inc. based on its relationship with its local subsidiaries and application of the

above factors). Personal jurisdiction is overwhelmingly established when applying these factors

here. Plaintiff can easily satisfy her light burden. Specifically:

      Omnicare of Nitro and Omnicare of Morgantown are wholly owned subsidiaries of
       Omnicare, pursuant to Omnicare, Inc’s own corporate filings (Factors 1 and 4). See Exs.
       Ex N to Shuford Decl. (Ex. D) at ¶ 13 (an Omnicare SEC filing reflecting that it owns
       100% of these West Virginia entities).

      Omnicare, Inc. causes these local entities to file Annual Reports in the State of West
       Virginia and has organized these entities in a manner to bypass the technical legal
       requirements that they are separate entities (i.e., these local subsidiaries are all controlled
       by entities or individuals directly tied to Omnicare’s corporate headquarters). Individuals
       managing the day-to-day operations of these subsidiaries take their orders from
       Omnicare, Inc. (Factors 2 & 10) See Ex. B at 6, 7; Ex. F at 13; Ex. E at 63. In short, all
       roads to lead to Omnicare’s headquarters at 900 Omnicare Center.

      Omnicare controls its subsidiaries’ assets, provides these subsidiaries with annual
       budgets (that it has historically cut), and controls these subsidiaries business contracts,
       including, but not limited to their courier contracts. Omnicare, Inc. operates these
       subsidiaries with the goal of cutting costs and increasing its own profits. See Ex. C at 15.
       The businesses of these subsidiaries exist to serve Omnicare, Inc.’s interests and they
       have substantially no business that is separate from the control of Omnicare, Inc. Not
       only does Omnicare, Inc. control these local entities as their own, but Omnicare, Inc. uses
       them to bid on business with the State of West Virginia. See Exs. O and P to Shuford
       Decl. Further, Omnicare, Inc. and/or its parent company pay the salaries of Omnicare’s
       agents in this state. See Lockard Dep. at 9-10. (Factors 3-7, 9).

                                                 13
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 14 of 21 PageID #: 76




       Throughout public filings (e.g., bids to the state and pleadings to this Court) Omnicare,
        Inc. has routinely referred to Omnicare, Inc. and its subsidiaries collectively as
        “Omnicare.” Further, these subsidiaries notably use Omnicare’s corporate name to do
        business (as opposed to their technical legal names, Home Care Pharmacy and Compass
        Health). Indeed, these legal names are intended to convey that these entities are “a
        department or division of the parent corporation.” See Factor 8, supra. Additionally, in
        job postings across the nation, Omnicare refers to its subsidiaries and Omnicare, Inc.
        collectively as Omnicare (Factor 8); See Ex. D to Shuford Decl; Shuford Decl. at ¶¶ 3-7.

       Generally speaking, apart from the mere corporate formalities, these West Virginia
        subsidiaries, d/b/a/ as Omnicare of Nitro and Morgantown respectively, are not actually
        distinct from Omnicare, Inc. (Factor 11).

        As in Toney v. Family Dollar Stores, Inc., “[a]pplying the Bowers factors, a considerable

majority support the conclusion that [Omnicare of Nitro and Omnicare of Morgantown] are not

correctly characterized as separate corporations for jurisdictional purposes, but instead

[Omnicare of Nitro and Omnicare of Morgantown], operate as divisions or branches of

[Omnicare], Inc., which is ‘The Company.’” Family Dollar Stores, Inc., 273 F. Supp. 2d 757,

762–63. See also Id. at 762 (“Where the parent exercises substantial, if not complete, hegemony

over the subsidiary's operations and the subsidiary is a separate entity in name only, the parent

corporation plainly has made a choice to avail itself of the benefits of the forum.”); Rowe v. AT

& T, Inc., No. 6:13-CV-01206-GRA, 2014 WL 172510, at *6 (D.S.C. Jan. 15, 2014), quoting

Mitrano v. Hawes, 377 F.3d 402, 407 (4th Cir.2004) (“an ‘agent's actions may be attributed to

the principal, for purposes of personal jurisdiction, if the principal later ratifies the agent's

conduct.’”); See also Nucor Corp. v. Bell, 482 F. Supp. 2d 714, 722 (D.S.C. 2007) (“The

contacts within the forum of a party’s agent, partner, or joint venturer may…be attributed to the

party for purposes of establishing jurisdiction.”).

    B. Extensive Contacts Exist to Establish Personal Jurisdiction Over Omnicare – An
       Entity Engaging in Substantial Business in West Virginia and Profiting from the
       Work of Plaintiff



                                                   14
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 15 of 21 PageID #: 77



        Personal jurisdiction is also clearly established in this case based on a straightforward

application of the Fourth Circuit’s specific jurisdiction test. This is especially true where

Omnicare does not actually dispute: (1) doing business in the State of West Virginia and: (2) the

prongs in the jurisdictional test that concern the requirement that a non-resident Defendant have

minimum contacts with a forum state.

        Omnicare’s current Vice President and Secretary, Thomas S. Moffat, alleges that

“Defendant maintains no offices in West Virginia, and has no employees in West Virginia.”

Dkt. 10 at 5, citing Decl. of Thomas S. Moffatt, Ex. A at ¶ ¶ 2-3. Although he claims that

Omnicare does not have offices or employees in West Virginia, he does not deny that Omnicare

does business in West Virginia – as he of course cannot for all of the reasons discussed above.

As established above, Omnicare has continuous and substantial business operations and interests

in West Virginia – far more than the minimum contacts necessary to establish specific

jurisdiction under West Virginia’s long-arm statute. See, e.g., Nezan v. Aries Techs., Inc., 226

W. Va. at 640 (minimum contacts established where it has been found that a defendant

“purposefully avails [itself] of the privilege of conducting activities in the forum state.” (citation

omitted)); See also State ex rel. Ford Motor Co. v. McGraw, 237 W. Va. 573, 589, 788 S.E.2d

319, 335 (2016) (accord).

        Second, as explained below, although exercising personal jurisdiction over Omnicare

based on the overwhelming control it exercises over its corporate subsidiaries in this State is

itself plainly proper, jurisdiction is also easily established in this case because Omnicare does not

actually dispute the existence of minimum contacts with West Virginia. As Omnicare

recognizes in its brief, in assessing specific jurisdiction, courts in this Circuit consider:

         (1) the extent to which the defendant “purposefully avail[ed]” itself of the privilege of
        conducting activities in the State; (2) whether the plaintiffs' claims arise out of those


                                                  15
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 16 of 21 PageID #: 78



        activities directed at the State; and (3) whether the exercise of personal jurisdiction would
        be constitutionally “reasonable.”

Dkt. 10 at 5, quoting ALS Scan, Inc. v. Digital Serv. Consultants, Inc., 293 F.3d 707, 712 (4th

Cir. 2002); See also State ex rel. Ford Motor Co. v. McGraw, 237 W. Va. at 589 (accord).

        In sum, Omnicare conceded in its brief the two prongs in the Fourth Circuit’s specific

jurisdictional analysis that concern a defendant having sufficient contacts with a state in order to

properly exercise jurisdiction (prongs 1 and 3, supra). Omnicare only contends that “Plaintiff

cannot establish the second prong of the personal jurisdiction inquiry.” Dkt. 10 at 5. (emphasis

added). In other words, Omnicare is not challenging the constitutional reasonableness of being

“haled into court” in this District; it is simply arguing that Plaintiff’s claims do not arise out of its

activities in West Virginia. Omnicare’s contention is wrong.

    C. Plaintiff’s Claims Arise Out of Omnicare’s Pharmaceutical Business in The State

        Defendant has solely challenged “prong 2” of the Fourth Circuit’s specific jurisdictional

analysis. In arguing that Plaintiff cannot satisfy prong 2 of the Fourth Circuit’s specific

jurisdiction analysis (i.e., “whether the plaintiffs' claims arise out of those activities directed at

the State”) Defendant erroneously argues that “Plaintiff’s jurisdictional theory is predicated on

one fundamental misconception—namely, that Defendant ‘contracts with various companies…,

who in turn contract with pharmaceutical drivers,’ including Plaintiff. (Doc. 1 ¶ 1.).” Dkt. 10 at

6. However, the ultimate question regarding prong 2 is “whether the litigation results from

alleged injuries that ‘arise out of or relate to’ the nonresident defendant's activities in the

forum.” State ex rel. Ford Motor Co, 237 W. Va. at 596, quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174, 2182, 85 L.Ed.2d 528 (1985).

        Defendant attempts to paint “Plaintiff’s jurisdictional theory” as being predicated on a

single allegation in her complaint. This argument underscores Defendant’s studious efforts to

                                                   16
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 17 of 21 PageID #: 79



obfuscate the clear nexus between Plaintiff’s complaint and Defendant’s activities in the forum

(viewed in their entirety and while drawing all reasonable inferences Plaintiff’s favor)7. See,

e.g., Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553, 558 (4th Cir. 2014), quoting

Combs v. Bakker, 886 F.2d at 676 (On Defendant’s 12(b)(2) motion, “the district court ‘must

construe all relevant pleading allegations in the light most favorable to the plaintiff, assume

credibility, and draw the most favorable inferences for the existence of jurisdiction.’”); State ex

rel. Ford Motor Co., 237 W. Va. at 581–82 (accord).

       Indeed, Plaintiff’s claims under the FLSA “arise out of or relate” to the fact she worked

for Omnicare in West Virginia without receiving minimum wages for all hours worked or a

premium for the hours she worked in excess of 40 per week in this forum and pursuant to

Omnicare’s misclassification scheme – a scheme that she has alleged is nationwide, including

West Virginia. See Complaint at ¶¶ 2, 4, 13, 20-22. Ultimately, the question for the Court is

whether Omnicare can foreseeably be expected to be called into this Court to answer for its

labor practices as alleged by Plaintiff. The answer to that question is a resounding “yes.”

Indeed, Omnicare has recently been called into this Court to answer for its labor practices and

reliance on misclassified workers such as Plaintiff. Here, “[i]n view of the evidence in this case,

[the court] cannot conclude that hauling [Omnicare] into a court in West Virginia to answer for

an alleged injury associated with its [pharmaceutical delivery services] in this State, ‘offend[s]




7
        While Defendant cites Combs v. Bakker, 886 F.2d at 676 (Dkt. 10 at 2) for the ultimate
proposition that it is Plaintiff’s burden to prove jurisdiction by a preponderance of evidence,
Plaintiff need only make a prima facie showing of personal jurisdiction. See Grayson v.
Anderson, 816 F.3d 262, 268 (4th Cir. 2016) (if “the court addresses the personal jurisdiction
question by reviewing only the parties' motion papers, affidavits attached to the motion,
supporting legal memoranda, and the allegations in the complaint...plaintiff need only make
a prima facie showing of personal jurisdiction to survive the jurisdictional challenge”)


                                                 17
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 18 of 21 PageID #: 80



traditional notions of fair play and substantial justice.” Easterling v. Am. Optical Corp., 207 W.

Va. at 132, quoting Norfolk S. Ry. Co. v. Maynard, 190 W. Va. 113, 116, 437 S.E.2d 277, 280

(1993); See also, Sigala v. ABR of VA, Inc., 145 F. Supp. 3d 486, 490 (D. Md. 2015) (personal

jurisdiction proper over nonresident Defendant in FLSA collective where “Plaintiffs allege in

their Complaint that Defendants caused them injury by failing to properly compensate them for

overtime hours that Plaintiffs worked on jobsites in Maryland, and by failing to pay the

minimum wage for some regular hours worked in Maryland.”)

        In sum, Plaintiff has put forth more than sufficient evidence and allegations to establish

that Omnicare, in order to increase its profits, has engaged in the misclassification scheme at

issue in this case.8 Omnicare does business in the State of West Virginia (including with the

State itself) and it relies upon delivery drivers such as Plaintiff to fulfill its promises to its

customers, consistent with Omnicare’s standards and delivery practices (that it uses to attract

customers to its nationwide pharmaceutical business).

    D. Venue is Similarly Proper Where All of Plaintiff’s Work for Omnicare Occurred in
       This State




8
        The non-binding cases from other jurisdictions cited by Defendant for the supposed
proposition that “the acts of one alleged joint employer do not suffice to create specific
jurisdiction over another” (Dkt. 10 at 6) are simply irrelevant here and constitute a red herring
under the facts of this case. Plaintiff is not asserting that the acts of the “regional service
companies” Omnicare contracts with provide the sole jurisdictional basis here; it is specifically
alleging that the Defendant’s conduct in this forum (i.e., its practice of failing to classify those
individuals delivering its pharmaceutical products to its customers, pursuant to its mandates,
standards, and business requirements) provides the jurisdictional basis. In any event, and
contrary to Omnicare’s assertions, joint-employer allegations may in fact establish
personal jurisdiction. See Hajela v. ING Groep, N.V., 582 F. Supp. 2d 227, 238 (D. Conn.
2008) (“Based on these contacts, the court finds that the defendants, at least with respect to its
alleged joint employer relationship with [its subsidiary], could reasonably have expected to be
haled into a Connecticut court.”)


                                                   18
    Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 19 of 21 PageID #: 81



          The Defendant also claims that venue is not proper because the Complaint “alleged acts

‘in West Virginia’ generally, [but] makes no allegations specific to this District or Division.”

See Dkt 10 at 8. Plaintiff’s allegations indicate that she resides in the Southern District of West

Virginia (specifically, she is a resident of Seth, Boone County, West Virginia) and that she made

deliveries for Defendant in West Virginia. Complaint at ¶ 2. The Complaint also specifically

alleges that a substantial part of events giving rise to her action occurred in this District and she

clearly engaged in delivery activity in this District based on her work for Omnicare (See

Complaint at ¶¶ 2, 4 8, 20, 32), which as explained herein has a prominent location based in

Nitro. Indeed, while this Court is well aware that Omnicare operates out its Nitro facility,

Plaintiff expressly cites Young v. Act Fast Delivery of West Virginia, a still-pending case before

this Court, twice in her complaint and explains that this case is related. See Complaint at ¶¶ 9,

13. The Complaint contains far more than sufficient facts and allegations to establish venue.9

And, of course, plaintiff must make only a “prima facie showing.” Aggarao v. MOL Ship Mgmt.

Co., 675 F.3d 355, 366 (4th Cir. 2012). Based on all of the facts and allegations here indicating

that Plaintiff worked in this District (where Omnicare of Nitro is located), it is clear that Plaintiff

has carried her minimal burden and venue is proper.

    IV.      CONCLUSION
          Personal jurisdiction over Omnicare is abundantly clear and venue is similarly proper.

Plaintiff has demonstrated that her employment misclassification claims under the FLSA arise


9
        Although both personal jurisdiction and venue are apparent on the face of the complaint,
if the Court deems it necessary, Plaintiff will seek leave to amend. Indeed, should the Court
grant Defendant’s motion to dismiss in whole or in part, Plaintiff hereby respectfully requests
leave to amend the complaint. In the alternative, if the Court finds that additional facts are
needed for the analyses raised herein, the Court may order appropriate discovery to be
conducted. See, e.g., S & S Mgmt., Inc. v. White, No. 3:15-CV-00122-FDW, 2015 WL
3818881, at *2 (W.D.N.C. June 18, 2015) (recognizing a court’s broad discretion to permit
limited discovery on the issue of personal jurisdiction raised by defendant).
                                                  19
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 20 of 21 PageID #: 82



out of or relate to her work for Omnicare (all of which occurred in this forum). Plaintiff

respectfully requests that the Court DENY the Defendant’s Motion to Dismiss in its entirety.




                                             Cathy Hager,
                                             on behalf of herself and all
                                             others similarly situated,

                                             By her Attorneys,




                                             /s/ _Thomas R. Goodwin_______________
                                             Thomas R. Goodwin (WV Bar No. 1435)
                                             Susan C. Wittemeier (WV Bar No. 4104)
                                             W. Jeffrey Vollmer (WV Bar No. 10277)
                                             Goodwin & Goodwin, LLP
                                             300 Summers Street, Suite 1500
                                             Charleston, WV 25301
                                             (304) 346-7000
                                             trg@goodwingoodwin.com
                                             scw@goodwingoodwin.com
                                             wjv@goodwingoodwin.com

                                             Harold L. Lichten, admitted pro hac vice
                                             Zachary L. Rubin, admitted pro hac vice
                                             LICHTEN & LISS-RIORDAN, P.C.
                                             729 Boylston St., Suite 2000
                                             Boston, MA 02116
                                             (617) 994-5800
                                             hlichten@llrlaw.com
                                             zrubin@llrlaw.com




                                                20
   Case 5:19-cv-00484 Document 17 Filed 09/06/19 Page 21 of 21 PageID #: 83




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOTUHERN DISTRICT OF WEST VIRGINIA

                                 BECKLEY DIVISION


____________________________________
                                    )
CATHY L. HAGER,                     )           CIVIL ACTION NO: 5:19-CV-00484
                                    )
on behalf of herself and all        )
others similarly situated,          )
                                    )
        Plaintiff,                  )
                                    )
        v.                          )
                                    )
OMNICARE, INC.                      )
                                    )
                                    )
        Defendant.                  )
____________________________________)


       I certify that a copy of the foregoing “Plaintiff’s Memorandum in Opposition To
Defendant’s Motion to Dismiss Plaintiff’s Complaint was served via CM-ECF on September 6,
2019 to the following:

                           Ashley C. Pack (WVSB No. 10477)
                           Anna M. Dailey (WVSB No. 4525)
                                Dinsmore & Shohl LLP
                            707 Virginia St., East; Suite 1300
                                 Charleston, WV 25301

                                 Nancy E. Rafuse, Esq.
                                James J. Swartz, Jr. Esq.
                                  J. Stanton Hill, Esq.
                              Andrew M. McKinley, Esq.
                                  Seyfarth Shaw LLP
                          1075 Peachtree Street, NE; Suite 2500
                                  Atlanta, GA 30309

                                 Counsel for Defendants

                                         /s/ _Thomas R. Goodwin_______________
                                         Thomas R. Goodwin (WV Bar No. 1435)

                                           21
